Citation Nr: 1707841	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  10-36 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

Entitlement to service connection for a lower back disorder.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Navy from February 1961 until August 1967.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The September 2008 rating decision also denied entitlement to service connection for a scalp scar, and the Veteran also perfected an appeal as to that issue.  In an October 2015 rating decision, the RO granted entitlement to service connection for a scar of the head, and assigned a noncompensable rating effective March 11, 2008.  The Veteran has not expressed disagreement with either the rating or the effective date assigned in that decision.  As the October 2015 decision represents a full grant of the claim of entitlement to service connection for a scalp scar, the Board has limited its scope accordingly.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board also notes that the Veteran has filed a timely notice of disagreement with a December 2015 rating decision that denied entitlement to service connection for generalized anxiety disorder with head tic.  Review of the electronic claims folder and VACOLS shows that in November 2016 the Veteran was notified that the RO was undertaking post-decision de novo review by a decision review officer and that a new decision was forthcoming.  As the appropriate action is already underway, at this time the Board will not remand that issue for preparation of a statement of the case.  See e.g., Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

In November 2016 the Veteran presented hearing testimony before the undersigned Veterans Law Judge at the RO.  Unfortunately, due to a technical problem the hearing transcript could not be prepared.  In a January 2017 letter, VA notified the Veteran of the transcript issues, and offered him another opportunity to provide hearing testimony before a Member of the Board.  That letter also informed the Veteran that if he did not provide a response in 30 days, the Board would assume that he did not desire another hearing.  The Veteran did not respond to that letter, therefore the Board will assume he did not desire another hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board sincerely regrets the additional delay, but remand is required to secure any outstanding treatment records and to afford the Veteran an adequate VA examination.  When VA undertakes to obtain a VA examination, it must ensure that the examination report and opinion are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   An examination is considered adequate "where it is based on consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'" Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007).  

First, remand is required to secure any outstanding and relevant medical records.  Of record are private treatment records from May 1985 to July 1998.  The only VA treatment records are those related to VA examinations.  Although the hearing transcript is not of record, the undersigned Veterans Law Judge's hearing notes indicate that the Veteran testified that he has a current diagnosis of arthritis and has seen chiropractors over the years.  Currently, there are no treatment records noting a diagnosis of arthritis of the lower back, or any private treatment records other than those noted above.  Upon remand, efforts must be made to identify and obtain all outstanding and relevant VA or private treatment records.

In addition, remand is also required to secure an adequate VA examination.  In May 2008, the Veteran underwent a VA spine examination and a VA brain and spinal cord examination.  The spine examiner diagnosed chronic lower back pain and "degenerative spine," and commented "up to date plain xrays [sic] and possibly MRI to assess degree of degenerative changes may afford therapeutic direction."  The examiner reported that the last imaging studies were 15 years old.  In another portion of the examination report, the examiner indicated that the Veteran had X-rays of his spine following in-service lower back pain in 1964, but none since.  Review of the medical evidence does not reveal any imaging test results.  The brain and spinal cord examiner stated that it was uncertain whether the Veteran's lower back pain was "garden-variety" back pain, or was related to his in-service back injury.  In any event, that examiner opined that the Veteran's chronic lower back pain was at least as likely as not related to his in-service back injury.  Again, no imaging studies were performed.  The claim was denied, in part, due to no current disability as pain alone cannot be a disability for VA purposes.  

Accordingly, the Board finds the examination reports to be inadequate as there was no diagnostic testing performed to determine whether the Veteran has degenerative changes of the spine, although such testing was recommended by the examiner.  Without such recommended imaging studies to confirm the presence of degenerative changes, the Board is unable to make a fully informed evaluation of the claimed disability.  On remand, it is necessary to secure an adequate VA examination and opinion that includes all necessary diagnostic testing, or an explanation as to why such testing cannot be accomplished.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his claimed lower back disorder.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies, including imaging studies to determine the presence of degenerative changes, must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  If no imaging studies are performed, an explanation must be provided as to why.  An explanation for all opinions expressed must be provided.  

For any diagnosed lower back disorder, the examiner must provide an opinion on whether it is at least as likely as not (a 50 percent or greater probability) that the lower back disorder was caused or aggravated by the Veteran's military service.  The examiner must specifically address the following:  1) the Veteran's STRs documenting an in-service car accident in 1961, and complaints of lower back pain in 1964; 2) private medical records documenting treatment for lower back pain since at least 1985; and 3) the Veteran's competent lay testimony that he first experienced symptoms of back pain in service, and that those symptoms have persisted since.  

4.  Then, readjudicate the claim of entitlement to service connection for a lower back disorder.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a scheduled VA examination may impact the determination made. 38 C.F.R. § 3.655 (2016).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

